Case 2:19-cv-09588-MWF-AS Document 27 Filed 04/27/20 Page 1 of 9 Page ID #:140



  1    Charles A. Valente (SBN 242740)
  2    cvalente@kaplansaunders.com
       Kaplan Saunders Valente & Beninati, LLP
  3
       500 North Dearborn Street | 2nd Floor
  4    Chicago, Illinois 60654
  5    (312) 755-5700
       (312) 755-5720 FAX
  6
  7    Attorneys for Defendant Costco Wholesale Corporation
  8
  9                        UNITED STATES DISTRICT COURT
 10
                         CENTRAL DISTRICT OF CALIFORNIA
 11
 12
 13     GABRIELA CABRERA,                                    Case No. 2:19-cv-09588
 14                                                          DEFENDANT COSTCO WHOLESALE
 15                                                          CORPORATION’S REPLY IN SUPPORT
                         Plaintiff,                          OF ITS RULE 12(b)(1) MOTION TO
 16                                                          DISMISS FOR LACK OF SUBJECT
              v.                                             MATTER JURISDICTION
 17
 18     COSTCO WHOLESALE                                     Hearing Date: May 11, 2020
                                                             Hearing Time: 10:00 a.m.
 19     CORPORATION, et al.,
                                                             Hearing Location: Courtroom 5A
 20                      Defendant.
 21
 22
 23          Plaintiff’s response to Costco’s motion to dismiss fails to dispute that
 24    Costco remedied the only two alleged violations of the Americans with
 25    Disabilities Act Accessibility Guidelines (“ADAAG”) set forth in her
 26    Complaint. Instead of disputing these facts, Plaintiff devotes almost half of
 27
       her response to detailing the allegations of her Complaint and its supposed
 28
       compliance with Federal Rule of Civil Procedure 8(a). This recitation of the

                 DEFENDANT COSTCO WHOLESALE CORPORATION’S REPLY IN SUPPORT OF ITS
                RULE 12(B)(1) MOTION TO DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION

                                               Page 1 of 9
Case 2:19-cv-09588-MWF-AS Document 27 Filed 04/27/20 Page 2 of 9 Page ID #:141



  1
       facts alleged misses the point. Costco’s motion does not challenge whether
  2
       the Complaint alleges a cause of action,1 but instead sets forth why – even
  3
       assuming the Complaint sets forth violations of ADAAG – the facts changed
  4
       and this Court no longer has subject matter jurisdiction. In other words,
  5
  6    assuming the truth of all the factual allegations in the Complaint, this matter
  7    is now moot.
  8             While Plaintiff fails to dispute the facts underlying Costco’s motion,
  9    Plaintiff’s arguments likewise fail to provide any basis for this Court to
 10    exercise jurisdiction over this case. Indeed, as set forth below: (1) whether
 11    Plaintiff’s ADA claim is moot is properly resolved under Rule 12(b)(1); (2)
 12    Plaintiff has failed to raise any genuine issue of material fact which would
 13
       refute the mootness of her claim; and (3) there is no evidence to suggest that
 14
       Costco will undo the physical changes it has made to the women’s restroom
 15
       in response to Plaintiff’s Complaint.
 16
 17        I.      Whether Plaintiff’s ADA Claim Is Moot Is Properly Resolved
 18                on a Motion to Dismiss Pursuant to Rule 12(b)(1).
 19
                It is axiomatic that Federal courts are courts of limited jurisdiction. The
 20
       Federal Constitution specifically limits that jurisdiction to “cases and
 21
       controversies”, thus barring district courts from issuing advisory opinions. As
 22
 23    a result, when a case is moot such that there is no relief that a federal court

 24    could enter, the matter must be dismissed. See De Funis v. Odegaard, 416
 25
       1
 26      For purposes of this Motion only, Costco (1) assumes the truth of Plaintiff’s factual
       allegations; and (2) concedes that Plaintiff’s allegations standing alone establish a violation
 27    of the ADA or ADAAG. While not relevant to this motion, Costco denies that the height
       of the mirror over the lavatory or the drainpipes under the lavatory in the women’s restroom
 28
       at Costco’s City of Industry warehouse violated the ADA or ADAAG.


                   DEFENDANT COSTCO WHOLESALE CORPORATION’S REPLY IN SUPPORT OF ITS
                  RULE 12(B)(1) MOTION TO DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION

                                                  Page 2 of 9
Case 2:19-cv-09588-MWF-AS Document 27 Filed 04/27/20 Page 3 of 9 Page ID #:142



  1
       U.S. 312, 316 (1974) (“Federal courts are without power to decide questions
  2
       that cannot affect the rights of litigants in the case before them.”).
  3
                 As the Ninth Circuit has explained, the typical standard employed on a
  4
       Rule 12(b)(1) motion is the summary judgment standard:
  5
  6                     [T]he district court should employ the standard
  7                     applicable to a motion for summary judgment and
  8                     grant the motion to dismiss for lack of jurisdiction
                        only if the material jurisdictional facts are not in
  9                     dispute and the moving party is entitled to prevail
 10                     as a matter of law.
 11
       Rosales v. United States, 824 F.2d 799, 803 (9th Cir. 1987). (Indeed, Plaintiff
 12
 13    actually admits this is the proper standard in its response brief. [See Doc. No.

 14    26 at 7.])
 15              Because as explained in Part II below, Plaintiff has failed to raise any
 16    evidence to create a question of fact as to whether its claim is moot, this Court
 17    should grant Costco’s Rule 12(b)(1) motion.2
 18
           II.      Plaintiff Has Failed To Raise A Genuine Issue Of Material Fact
 19
                    As To Whether Her ADA Claim Is Moot.
 20
                 In her Complaint, Plaintiff alleges two specific aspects of the women’s
 21
       restroom that she contends fail to comply with the ADA: a mirror that is too
 22
       high according to ADAAG Section 603.3 and a sink that has exposed
 23
       drainpipes in supposed violation of Section 606.5. This Court need not resolve
 24
 25
       2
 26      Even if this Court were to find some minor factual issue on the extrinsic issues raised by
       Costco, because that evidence does not dispute any of Plaintiff’s factual allegations, this
 27    Court has the ability “to hear evidence and make findings of fact necessary to rule on the
       subject matter jurisdiction question prior to trial, [because] the jurisdictional facts are not
 28
       intertwined [with Plaintiff’s factual allegations].” Rosales, 824 F.2d at 803.


                     DEFENDANT COSTCO WHOLESALE CORPORATION’S REPLY IN SUPPORT OF ITS
                    RULE 12(B)(1) MOTION TO DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION

                                                   Page 3 of 9
Case 2:19-cv-09588-MWF-AS Document 27 Filed 04/27/20 Page 4 of 9 Page ID #:143



  1
       whether at the time of Plaintiff’s visit to the subject property in September
  2
       2019 these conditions existed or even if these conditions violated the
  3
       ADAAG. Instead, the uncontradicted Declaration of John Saltzman, a Costco
  4
       Assistant General Manager at the Warehouse, establishes on personal
  5
  6    knowledge3 that Costco (1) recently installed a full-length mirror in the
  7    women’s restroom which satisfies the requirements of ADAAG Section
  8    603.3, and (2) insulated the drainpipe under the lavatory in the women’s
  9    restroom in compliance with ADAAG Section 606.5. Saltzman’s declaration
 10    includes photographs of each.
 11           In response to Costco’s motion, Plaintiff fails to present evidence
 12    regarding the recently installed mirror, the recently insulated drainpipe, or any
 13
       other purported violation of ADAAG. Instead, Plaintiff simply speculates that
 14
       there may be some other unidentified inaccessible feature of the women’s
 15
       restroom that she failed to discover when she went to the Warehouse with the
 16
       specific purpose of confirming that the Warehouse complied with state and
 17
 18    federal accessibility laws. [See Docket No. 1, ¶ 10] In effect, Plaintiff argues
 19    that she should continue to be allowed to prosecute her claim against Costco
 20    on the basis that she might uncover some other presently unknown feature of
 21    Costco’s warehouse that she has not encountered but which does not comply
 22    with ADAAG. This specter of a claim is not an actual case or controversy, a
 23    necessary condition for this Court’s exercise of subject matter jurisdiction.
 24           Apparently recognizing the feebleness of this contention, Plaintiff also
 25
       contends that Costco has somehow submitted “insufficient evidence” for the
 26
 27    3
         While Plaintiff inexplicably contests that Saltzman had no personal knowledge,
       Paragraph 1 of his declaration recites that he “could testify to the following facts from
 28
       personal knowledge.”


                  DEFENDANT COSTCO WHOLESALE CORPORATION’S REPLY IN SUPPORT OF ITS
                 RULE 12(B)(1) MOTION TO DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION

                                                Page 4 of 9
Case 2:19-cv-09588-MWF-AS Document 27 Filed 04/27/20 Page 5 of 9 Page ID #:144



  1
       Court to determine whether her claims are moot. In fact, Costco has provided
  2
       the Court with a declaration and photographs demonstrating that Costco
  3
       installed a full-length mirror, with its bottom-edge measuring at a height of 22
  4
       inches above the finished floor and insulated the drainpipe beneath the
  5
  6    lavatory in the women’s restroom.4 [Docket No. 24, ¶¶ 3, 4 and Figures A, B]
  7    In doing so, Costco addressed the only two violations of ADAAG that
  8    Plaintiff contends to have encountered. [Docket No. 1, ¶ 14]
  9           While Plaintiff argues that the length of the full-length mirror installed
 10    is somehow relevant, nothing in ADAAG mandates that the mirror be any
 11    particular length – nor does Plaintiff put forth any evidence as to what she
 12    contends the required length of the mirror might be. Instead, Costco provided
 13
       the one measurement relevant to ADAAG Section 603.3, the distance from
 14
       the finished floor to the bottom of the mirror and Plaintiff presented no
 15
       evidence to contest it. Similarly, while Plaintiff questions the “adequacy” of
 16
       the drainpipe insulation, she has not put forth any evidence that the insulation
 17
 18    is inadequate or that it fails to meet any standard articulated in ADAAG.
 19           While Plaintiff contends that her attorneys have litigated “many cases”
 20    where the “entire fight is over the configuration and measurements,” in this
 21    case, by submitting no contrary evidence, Plaintiff has put up no “fight”.
 22           Plaintiff’s final attempt to stave off dismissal here is her repeated
 23    contention that this motion is somehow premature because she has written
 24    discovery outstanding. Plaintiff, however, has failed to explain (by affidavit
 25
 26    4
         Plaintiff denigrates Saltzman’s declaration because he does not recite that he has a CASp
 27    certification, but Saltzman has not been asked to testify to any opinion based on scientific,
       technical, or other similar specialized knowledge. See FED.R.EVID. 701. His testimony is
 28
       competent and uncontroverted.


                   DEFENDANT COSTCO WHOLESALE CORPORATION’S REPLY IN SUPPORT OF ITS
                  RULE 12(B)(1) MOTION TO DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION

                                                 Page 5 of 9
Case 2:19-cv-09588-MWF-AS Document 27 Filed 04/27/20 Page 6 of 9 Page ID #:145



  1
       or otherwise) (1) what specific facts she hopes to elicit from discovery; (2)
  2
       that the facts sought exist; or (3) that the sought after facts are essential to
  3
       opposing this motion. See FED.R.CIV.P. 56(d); Family Home Fin. Ctr., Inc. v
  4
       Fed. Home Loan Mortg. Corp., 525 F.3d 822, 827 (9th Cir. 2008) (no abuse
  5
  6    of discretion in denying discovery and granting summary judgment).
  7    Moreover, the restroom in question here is open to the public, an inspection
  8    of less than ten minutes would be sufficient to test Saltzman’s declaration
  9    testimony.
 10          In light of the foregoing, Plaintiff has not set forth any evidence of a
 11    genuine issue of material fact precluding dismissal of this case. [See Docket
 12    No. 26, at 7 (arguing that the jurisdictional facts are intertwined with the
 13
       merits, warranting application of a Rule 56 summary judgment standard)]
 14
 15       III.   There Is No Evidence to Suggest Costco Will Remove the Full-
 16              Length Mirror or the Insulation from the Drainpipe.

 17          As noted, while Plaintiff contends she went to the Warehouse with the
 18
       purpose of rooting out any non-compliance with state and federal accessibility
 19
       laws, she identified only two issues in her Complaint: a mirror that she
 20
       believed was too high and a drainpipe that she stated was not insulated. In
 21
       other words, Plaintiff’s claims were based on physical features of the
 22
 23    Warehouse. As noted above, Costco installed a full-length mirror and

 24    insulated the drainpipe. Moreover, as the declaration also affirms, Costco
 25    intends to keep the full-length mirror permanently mounted in its women’s
 26    restroom and to ensure that the drainpipes remain insulated. [Docket No. 24,
 27    ¶ 5] Plaintiff, however, contends that Costco might abandon those changes.
 28


                  DEFENDANT COSTCO WHOLESALE CORPORATION’S REPLY IN SUPPORT OF ITS
                 RULE 12(B)(1) MOTION TO DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION

                                                Page 6 of 9
Case 2:19-cv-09588-MWF-AS Document 27 Filed 04/27/20 Page 7 of 9 Page ID #:146



  1
              The fact that Costco made the exact physical modifications to the
  2
       Warehouse to comply with the ADAAG that this Court would have required
  3
       if Plaintiff prevailed evidences that these alleged violations of ADAAG will
  4
       not recur. Physical structural changes to a building are precisely the types of
  5
  6    changes that courts routinely hold rebut any presumption that a party might
  7    return to violating the law once a case is dismissed.5 As very recently
  8    explained in Marquez v. CMG Enterprises, LLC:
  9
                      In the context of ADA claims, courts generally find
 10                   that ‘where structural modifications are made, then
 11                   it is absolutely clear the allegedly wrongful
 12                   behavior could not reasonably be expected to
                      occur in the future since structural modification
 13                   undo[es] the offending conduct.
 14
 15    2020 U.S.Dist. LEXIS 59500, at *6 (C.D.Cal. Apr. 2, 2020) (citing Zaldivar
 16    v. City of San Diego, 2016 U.S.Dist. LEXIS 129172, *32-33 (S.D.Cal.
 17    September 21, 2016) (collecting cases)) (emphasis added).
 18           In this case, Plaintiff has put forth no evidence whatsoever to suggest
 19    that Costco intends to undo the structural changes that it has made in response
 20
       to her claims. Instead, Plaintiff relies on Moeller v. Taco Bell Corp., 816
 21
       F.Supp.2d 831 (N.D. Cal. 2011), to somehow establish the risk that Costco’s
 22
       physical changes are not sustainable. Moeller is inapplicable here.
 23
              In Moeller, the plaintiff sought relief on behalf of a class of disabled
 24
 25    individuals, in part relating to the accessible parking spaces in the defendant’s

 26    5
         Indeed, only the most foolhardy defendant would make physical changes to their
 27    buildings to avoid a defensible ADA claim and then undo those changes after dismissal
       thereby subjecting the defendant to further claims by that same plaintiff as well as a host
 28
       of other serial ADA plaintiffs.


                  DEFENDANT COSTCO WHOLESALE CORPORATION’S REPLY IN SUPPORT OF ITS
                 RULE 12(B)(1) MOTION TO DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION

                                                Page 7 of 9
Case 2:19-cv-09588-MWF-AS Document 27 Filed 04/27/20 Page 8 of 9 Page ID #:147



  1
       parking lots and other inaccessible features of defendant’s restaurants. 816
  2
       F.Supp.2d at 853. In seeking to avoid liability, the defendant argued that the
  3
       plaintiffs lacked standing because it had remediated barriers identified by the
  4
       plaintiffs’ expert and a special master, and that it had implemented new
  5
  6    policies for accessibility following the filing of the lawsuit. 816 F.Supp.2d at
  7    848. The evidence presented showed that the defendant repeatedly violated its
  8    own accessibility policies, resulting in a lack of van accessible parking, a lack
  9    of required signage at accessible parking spaces, and other non-compliant
 10    features within the defendant’s restaurants. 816 F.Supp.2d at 844-45, 861. In
 11    essence, although the defendant sought dismissal of the plaintiff’s claims as
 12    moot on the basis of its accessibility policies, the evidence showed that the
 13
       defendant did not follow those policies, resulting in inaccessible features at its
 14
       restaurants. 816 F.Supp.2d 861-62.
 15
             Unlike the Moeller plaintiff, Plaintiff presents no evidence here.
 16
       Moreover, Plaintiff’s claim here is based on the existence of an architectural
 17
 18    barrier, not on Costco’s policies, practices, or procedures. Instead, her claims
 19    are that she identified two supposed violations of ADAAG during her visit to
 20    the Warehouse, both of which have been addressed by Costco. Because this
 21    case is not about any Costco policy but instead relates to the physical
 22    compliance of the Warehouse, Moeller is irrelevant.
 23          While Plaintiff cites to vague allegations that she made in her
 24    Complaint, such as the supposed lack of any Costco policy or plan to ensure
 25
       that Costco’s restrooms comply with ADAAG, the lack of a policy – even if
 26
       that were the case – does not vest any rights in Plaintiff. While the existence
 27
       (or lack thereof) of such a policy or plan might have evidentiary value to the
 28


                 DEFENDANT COSTCO WHOLESALE CORPORATION’S REPLY IN SUPPORT OF ITS
                RULE 12(B)(1) MOTION TO DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION

                                               Page 8 of 9
Case 2:19-cv-09588-MWF-AS Document 27 Filed 04/27/20 Page 9 of 9 Page ID #:148



  1
       parties if there was a factual dispute, it has no independent legal relevance as
  2
       the ADA does not require a party have any such policy or plan. Plaintiff cited
  3
       two purported violations of ADAAG which she claims to have encountered
  4
       and both have been remedied. Plaintiff cannot and does not have any right to
  5
  6    any relief from Costco and thus her claim is moot.
  7       IV.    Conclusion
  8          Plaintiff has not come forward with any evidence to refute the fact that
  9    Costco installed a full-length mirror, at a height prescribed by Section 603.3
 10    of ADAAG, and ensured that the drainpipes under the lavatory in the women’s
 11    restroom at the Warehouse were insulated. As a result, there is no relief that
 12    this Court could grant to Plaintiff, even if she proved each and every allegation
 13
       in her Complaint. This matter is thus moot and judgment of dismissal with
 14
       prejudice should be entered in favor of Defendant Costco Wholesale
 15
       Corporation on Plaintiff’s Complaint.
 16
 17
        April 27, 2020                            COSTCO WHOLESALE CORPORATION
 18
 19
 20                                               By: /s/ Charles A. Valente
 21                                               Charles A. Valente,
                                                  Attorney for Defendant
 22                                               Costco Wholesale Corporation
 23
 24
 25
 26
 27
 28


                 DEFENDANT COSTCO WHOLESALE CORPORATION’S REPLY IN SUPPORT OF ITS
                RULE 12(B)(1) MOTION TO DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION

                                               Page 9 of 9
